Hall, Presiding Judge.
In an action for damages to a water supply from a leaking underground gasoline pipeline, *22the defendant service station owners appeal from the grant of summary judgment to the third-party defendant, the subcontractor who installed the line.
Submitted March 1, 1972—
Decided April 3, 1972.
Young, Young & Ellerbee, 0. Wayne Ellerbee, for appellants.
Coleman, Blackburn, Kitchens & Bright, J. Converse Bright, for appellees.
The court erred in granting the summary judgment. There are issues of material fact as to, among other things, the cause of the leak; whose negligence, if any, was responsible for it; and whose duty it was to cover the pipes, regardless of who actually did it.
That the third-party defendant may not be liable to the defendant for all of the damages alleged, does not preclude the use of third-party practice. Code Ann. §81A-114 specifically provides for partial liability. Apportioning the damages would be for the jury.

Judgment reversed.


Pannell and Quillian, JJ., concur.